Exhibit 10.8


 
FX PRIME BROKERAGE AGREEMENT
 
This FX PRIME BROKERAGE AGREEMENT (“Agreement”), dated as of March 1, 2007, by
and between UBS AG (“UBS”) and UBS Managed Futures (Aspect) LLC (“Customer”)
sets forth certain terms and conditions relating to the establishnnent of a
facility (the “Facility”) through which Customer may trade foreign exchange
transactions with various Dealers.
 
Scope of Agreement.  The parties explicitly acknowledge and agree that whilst
this Agreement contains provisions governing a wide range of foreign exchange
transactions.  Transactions and Authorized Transactions (subject to any further
limitations specified in any Dealer notice/authorization) shall be limited to
the following types of transactions only:
 

  (i)  FX Transactions;   (ii) Currency Option Transactions   (iii)  Exotic
Options.

 
UBS may, at its absolute discretion, give notice to the Customer of any change,
deletion or addition to this provision.
 
1.
Definitions
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the CP ISDA Master Agreement.

 
“Authorized Transactions” means foreign exchange transactions of a type that UBS
has authorized the Customer to enter into with each Dealer.
 
“CP ISDA Master Agreement” means the ISDA Master Agreement
dated                             by and between Customer and UBS, including any
Credit Support Annex to the schedule to that agreement.
 
“Currency Option Transaction” shall have the meaning ascribed in the 1998 FX and
Currency Option Definitions, as amended from time to time (as published by the
International Swaps and Derivatives Association, Inc., the Emerging Markets
Traders Association (“EMTA”“) and The Foreign Exchange Committee) (“FX
Definitions”) and for the avoidance of doubt, shall not include an option that
would otherwise be deemed to be an Exotic Option.
 
“Dealer” means those banks and dealers authorized by UBS, pursuant to a Master
FX Give-Up Agreement, with whom Customer can enter into Authorized
Transactions.  Customer shall be notified of such Dealers by UBS in writing from
time to time, specifying the type of Authorized Transactions and limits
therefor.
 
“Deliverable Currency Option Transaction” shall have the meaning ascribed in the
FX Definitions.
 
“Deliverable FX Transaction” shall have the meaning ascribed in the FX
Definitions.
 
“Delta” means, in respect of each Currency Option Transaction, the amount
calculated by UBS to be the change in option price for a change in the
underlying price (as determined by UBS) for such Currency Option Transaction.
 
“Delta Equivalent Position” means, for each Currency Option Transaction, the
Delta multiplied by the U.S. dollar equivalent (as calculated by UBS in a
commercially reasonable manner) of each currency to be received by UBS if such
Currency Option Transaction were exercised, as calculated by UBS.
 
“Exotics Net Open Position” shall be calculated in the manner specified in
Attachment 1.
 
 
 
-1-

--------------------------------------------------------------------------------


 
 
“Exotic Notional Limit” means the maximum notional quantity (calculated in the
manner specified in Attachment 1) of Exotic Options that Customer can trade with
each Dealer on a trade date, such limit to be advised to Customer by UBS from
time to time.
 
“Exotic Options” means barrier options (and such other non-vanilla options as
approved by UBS from time to time).
 
“FX Transaction” shall have the meaning ascribed in the FX Definitions.
 
“Master FX Give-Up Agreement” means an agreement by and between UBS and each of
the various Dealers, relating to the trading of FX Transactions and Currency
Option Transactions by UBS customers on behalf of UBS.
 
“Net Currency Position” means, for any value date, with respect to each currency
of a FX Transaction, the net U.S. dollar equivalent (as calculated by UBS in a
commercially reasonable manner) of the amount of such currency owed to UBS by
the Customer as calculated by UBS in good faith and in a commercially reasonable
manner.
 
“Net Open Position” means for the aggregate amount owed to UBS by Customer, as
calculated by UBS in the manner specified in Attachment 1 hereto (which may be
modified from time to time by UBS in its reasonable discretion).
 
“Net Open Position Limit” means, the maximum Net Open Position and Exotic Net
Open Position, as an aggregate across all Tiers, that a Customer is authorized
to have outstanding at any time with UBS, as determined by UBS and advised to
the Customer (such amount may be amended from time to time by UBS upon
reasonable notice to the Customer).
 
“Netted Option” means, a Currency Option Transaction sold by Prime Broker and
owned by the Customer which may be discharged and terminated together with a
Currency Option Transaction sold by the Customer and owned by Prime Broker upon
satisfying the following criteria:
 
 
(i)
each Currency Option Transaction being with respect to the same Put Currency and
Call Currency;

 
(ii)
each having the same Expiration Date and Expiration Time;

 
(iii)
each being of the same style, i.e. either both being American Style Options or
both being European Style Options;

 
(iv)
each having the same Strike Price; and

 
(v)
neither of which shall have been exercised by delivery of a Notice of Exercise
(as defined below); and

 
(vi)
the case of a partial discharge and termination (i.e., where the relevant
Currency Option Transactions are for different amounts of the Currency Pair),
only the portion discharged and terminated shall be considered a Netted Option.

 
“Non-Deliverable Currency Option Transaction”‘ shall have the meaning ascribed
in the FX Definitions.
 
“Non-Deliverable FX Transaction” shall have the meaning ascribed in the FX
Definitions.
 
“Notice of Exercise” means telex, telephonic or other electronic notification
(excluding facsimile transmission), given by the owner of an Option prior to or
at the Expiration Time on the Expiration Date as agreed to at the time the
Option is entered into, as evidenced by the Confirmation.
 
“Notice of Barrier Event” means telex, telephonic or other electronic
notification (excluding facsimile transmission) given by the relevant Dealer as
the determination agent of an Exotic Option immediately following a barrier
event as agreed to at the time the Exotic Option is entered into, as evidenced
in a Confirmation.
 
 
-2-

--------------------------------------------------------------------------------


 
 
“Options” includes Currency Option Transactions (Deliverable and
Non-Deliverable) and Exotic Options,
 
“Risk Add-On” means, for Exotic Options, such amount as determined by UBS in a
commercially reasonable manner taking each Currency Pair and determining the
close-out risk on such trade, in accordance with UBS’s internal model (based on
the underlying volatility of Currency Pairs as determined by UBS, having
aggregated offsetting transactions on a value date basis and across value dates
where possible, in UBS’s sole and absolute discretion).
 
“Transactions” means Deliverable and Non-Deliverable FX Transactions,
Deliverable and Non-Deliverable Currency Options Transactions and Exotic
Options.
 
2.
The Facility

 
(a)
UBS may (in its sole discretion) establish and maintain dealing lines for use by
Customer in trading Transactions in the name of UBS with one or more
Dealers.  UBS will provide each Dealer with such authorization and other
agreements and instruments as it deems appropriate in order to permit Customer
to execute Authorized Transactions with Dealers in the name of UBS in accordance
with the terms hereof.

 
(b)
Customer acknowledges and agrees that the establishment and maintenance of
dealing lines by UBS under the Facility is subject to UBS’s sole discretion,
including but not limited to, discretion regarding credit, documentation,
available currencies, size or tenor of lines (which may vary according to
currency) and UBS’s line usage for business outside of the Facility.  Customer
further acknowledges and agrees that such dealing lines may be changed by UBS in
its sole discretion at any time without prior notice.  UBS is not and shall not
be responsible for and does not warrant the sufficiency or availability of the
dealing lines for any purpose.  In the event that UBS does not establish or
maintain adequate dealing lines for the Facility, Customer’s only remedy shall
be to terminate this Agreement.  In this respect.  Customer waives all other
claims and remedies against UBS.

 
(c)
UBS will establish trading limits for each Dealer, and advise Customer of those
limits.  Customer agrees to limit the Authorized Transactions with each Dealer
in such a manner as UBS may from time to time specify.  Customer acknowledges
and agrees that Transactions exceeding such limits shall not be binding on UBS
unless and until UBS accepts such Transactions.  UBS maintains the right to
reject any Transactions which exceed the Net Open Position Limit, Notional
Exotic Limit or for which Customer has not satisfied all of the collateral
delivery requirements of the Credit Support Annex of the CP ISDA Master
Agreement (including any obligation to deliver the Independent Amount relating
to any Transaction) and Customer will indemnify UBS for any claims by Dealer as
a result of UBS’s assertion of such non-bindingness or refusal in the
circumstances described above, except to the extent that such claim results from
the bad faith, negligence, willful misconduct or fraud of UBS.  In the event
that UBS accepts a Transaction exceeding the Net Open Position Limit or the
Exotic Notional Limit, Customer agrees that UBS may, in its sole and absolute
discretion and without notice, liquidate all or part of the corresponding
Customer Contract (as defined below) for the account of the Customer, in order
to reduce Customer’s Net Open Position to below the agreed Net Open Position
Limit or reduce Customer’s utilization of Exotic Notional Limit.

 
(d)
Customer agrees to promptly pay UBS such commissions and other fees set forth in
the attached Fee Schedule (as the terms of such Schedule may be revised from
time to time by agreement between UBS and Customer).

 
(e)
Notwithstanding any provision contained in the CP ISDA Master Agreement and any
confirmation thereunder, UBS may amend any Independent Amount with respect to
any Transaction or group of Transactions upon notice to Customer.

 
 
-3-

--------------------------------------------------------------------------------


 
 
3.
Transaction Confirmations

 
(a)
When Customer enters into an Authorized Transaction with a Dealer in the name of
UBS under the Master FX Give-up Agreement, Customer and UBS will be deemed to
have automatically entered into a Transaction (the “Customer Contract”) on
identical terms, except that UBS’s position as buyer or seller of the
Transaction will be the reverse of its position with Dealer.  The foregoing is
subject to UBS’s right to reject a trade under the terms of this Agreement and
any Master FX Give-Up Agreement.  The Customer Contracts shall be governed by
the CP ISDA Master Agreement.

 
(b)
The Authorized Transactions made between Dealer(s) and UBS shall be subject to
and be governed by the (i) ISDA Master Agreements entered into between the
respective Dealers and UBS or (ii) if any Dealers have not entered into an ISDA
Master Agreement with UBS, such other master agreements as such Dealers and UBS
may agree from time to time ((i) and (ii), “Dealer Master Agreements”).

 
(c)
Customer agrees to promptly respond to trade notices provided by Dealer via
UBS’s online automated system.  In the event that such system is not available
for any reason.  Customer will notify UBS by Reuters Direct Dealing or
telephone, immediately after entering into a Transaction in UBS’s name with a
Dealer.  Such notice shall be made in accordance with the procedures to be set
forth in Schedule 2.  By 5pm (New York time) each New York business day, each
London business day, and each other business day (elsewhere) (each such day a
“Business Day”) on which Customer enters into Authorized Transactions (or
purports to do so).  Customer will confirm, through the UBS Webpage referred to
Schedule 2 (or by other means acceptable to UBS), that all trades reported
through such Webpage represent all Authorized Transactions which Customer has
entered (or purported to enter) on such day.  For the purposes of the preceeding
sentence a transaction will be deemed entered on a Business Day if, and only if,
it was entered after 5pm New York time on the immediately preceeding Business
Day and not after 5pm New York time on such Business Day.

 
(d)
Except as otherwise provided in clause 3(f), once an Authorized Transaction with
a Dealer is entered into in the name of UBS and accepted by UBS, Customer shall
have no right to amend, cancel or otherwise affect or interfere with any such
transactions, which shall be the sole responsibility of UBS.

 
(e)
Customer acknowledges and agrees that the relevant Dealer will be the
calculation agent/determination agent for Exotic Options which are Authorized
Transactions or Customer Contracts.  Where Customer has entered into an
Authorized Transaction which is an Exotic Option, any Notice of Barrier Event
delivered by such Dealer to Customer shall constitute notice of the relevant
barrier event under the Authorized Transaction and the corresponding Customer
Contract.  Any dispute that Customer may have as to the occurrence or not of a
barrier event (e.g. knock-out, kick-in, binary, however described,) shall be
solely between Customer and such Dealer and Customer acknowledges and agrees
that Prime Broker shall have no role therein and shall be entitled to act under
the Customer Contract (and for the avoidance of doubt, the corresponding
Authorized Transaction), and Customer shall not prevent in any way Prime Broker
from taking any action, upon the Notice of Barrier Event as if no dispute
existed.

 
(f)
Notwithstanding any terms of a Confirmation or CP ISDA Master Agreement to the
contrary, if Customer has entered into an Authorized Transaction with a Dealer
in the name of UBS in which UBS is the buyer of an Option, as between Customer
and UBS, the corresponding Customer Contract may only be exercised by delivery
of a Notice of Exercise by Customer to such Dealer, copied to UBS, which shall
also constitute exercise of such Option by UBS under such Authorized
Transaction.

 
 
-4-

--------------------------------------------------------------------------------


 
 
(g)
Notwithstanding any terms of a Confirmation or the CP ISDA Master Agreement to
the contrary, if Customer has entered into an Authorized Transaction with a
Dealer in the name of UBS in which UBS is the seller of an Option, such Option
will only be exercised by the simultaneous delivery of a Notice of Exercise by
such Dealer to both Customer and, UBS, which shall constitute exercise of such
Option by such Dealer and exercise by UBS of its Option under the corresponding
Customer Contract.

 
(h)
For the purposes of Non-Deliverable FX Transactions and Non-Deliverable Currency
Options Transactions, the calculation agent for the transaction between UBS and
Customer shall be as detailed on the relevant Confirmation.

 
(i)
For each Customer Contract entered into hereunder, UBS shall promptly send to
Customer a Confirmation, via electronic transmission, web-based communication,
telex or facsimile.  Customer agrees to respond to such Confirmation by close of
business on the next Local Business Day after receipt of such Confirmation,
either confirming agreement thereto or requesting a correction of any error(s)
contained therein.  Failure by Customer to respond within such period shall not
affect the validity or enforceability of such Customer Contract and shall be
deemed to be an affirmation of the terms contained in such Confirmation, absent
manifest error (“Deemed Acceptance”).  The parties agree that any such exchange
or Deemed Acceptance of an electronic transmission, web-based communication,
telex or facsimile transmission shall constitute a Confirmation of such Customer
Contract for the purposes of the CP ISDA Master Agreement.

 
4.
Representations

 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a transaction is entered
into) that:
 
 
(a)
It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing;

 
 
(b)
It has the power to execute this Agreement and any other documentation referred
to this Agreement, to deliver this Agreement and any other documentation
referred to this Agreement and to perform its obligations under this Agreement
and has taken all necessary action to authorize such execution, delivery and
performance;

 
 
(c)
Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;

 
 
(d)
All governmental and other consents that are required to have been obtained by
it with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 
 
(e)
Its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 
 
-5-

--------------------------------------------------------------------------------


 
 
5.
Indemnification

 
Customer agrees to indemnify, hold harmless and defend UBS, its affiliates and
their respective officers, directors, employees, agents, successors and assigns
(each, an “Indemnified Person”),, from and against any and all claims, damages,
costs, losses and liabilities (including reasonable attorneys’ fees), which may
at any time be asserted against or incurred by UBS based upon, arising from or
in connection with this Agreement, the Facility and any action or inaction on
the part of Customer under this Agreement, including but not limited to, (i) any
material breach of any representation, warranty, covenant or agreement of
Customer contained in this Agreement; (ii) any failure of Customer to comply
with applicable law; (iii) Customer’s negligence or willful misconduct; (iv) any
claim by a Dealer in respect of an Authorized Transaction; and (v) any
indemnification which UBS has given to a Dealer; except to the extent that the
claim, damages, costs, losses and liabilities are due to the , bad faith,
negligence, wilful misconduct or fraud of Indemnified Persons.
 
6.
General Provisions

 
(a)
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or performance of any liabilities is rescinded or
must otherwise be returned or unwound by UBS upon insolvency, bankruptcy, or
reorganization of Customer, or otherwise, all as though such payment had not
been made.

 
(b)
This Agreement may be terminated by either party without cause, upon prior
written notice.  Termination will not affect any outstanding rights and
obligations under this Agreement, any Authorized Transactions accepted by UBS,
and their corresponding Customer Contracts, and such rights and obligations
shall continue to be governed by this Agreement and the particular terms agreed
between UBS and Customer in relation to such Authorized Transactions and
Customer Contracts until all obligations have been fully performed.

 
(c)
No indulgence or concession granted by either party and no omission or delay on
the part of a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.

 
(d)
The provisions of the FX Definitions are hereby incorporated in their entirety
and shall apply to all Transactions entered into or deemed to be entered into
between (i) UBS and each Dealer and (ii) UBS and Customer, whether or not so
stated in a confirmation of any such Transaction.  Authorized Transactions and
Customer Contracts are Transactions under the relevant ISDA Master Agreements
and any trade confirmation is a Confirmation under such ISDA Master Agreements.

 
(e)
Customer hereby consents to UBS effecting such disclosure as UBS may deem
appropriate, to enable UBS to transfer Customer’s records and information, to
process and execute Customer’s instructions.

 
(f)
In the event Customer is trading Non-Deliverable FX Transactions,
Non-Deliverable Currency Option Transactions and/or Exotic Options, Customer
consents to the use of confirms substantially in the form of the confirmation
template for each such transaction as published by The Foreign Exchange
Committee (“FXC”), the Financial Markets Lawyers Group or EMTA, as
appropriate.  Customer also agrees, hereby, to abide by such best practices as
may be published by the FXC from time to time, and such recommended market
practice as may be published by EMTA from time to time.

 
(g)
In the event any one or more of the provisions contained in this Agreement is
held invalid, illegal, or unenforceable in any respect under the law of any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions under the law of such jurisdiction, and the validity, legality, and
enforceability 

 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
of such and any other provisions under the law of any other jurisdiction, shall
not in any way be affected or impaired thereby.

 
(f)
No amendment, modification, or waiver of this Agreement will be effective unless
in writing executed by each of the parties.

 
(g)
The parties agree that each party may electronically record all telephonic
conversations between them relating to the subject matter of this Agreement and
that any such tape recordings may be submitted in evidence in any suit, action,
or other proceeding relating to this Agreement (“Proceedings”).

 
7.
Notices

 
Except as otherwise provided in this Agreement, all notices, requests and other
communications hereunder shall be delivered in accordance with the notice
provisions in in Section 12 of the CP ISDA Master Agreement although UBS may
additionally give notices to Customer hereunder by by posting the same on the
UBS Webpage referred to in Schedule 2.
 
8.
Governing Law and Jurisdiction

 
(a)
This Agreement and the rights and obligations of UBS and of Customer hereunder
shall be governed by, and construed in accordance with the laws of England and
Wales.

 
(b)
With respect to any suit, action or proceedings relating to this Agreement, each
party irrevocably (i) submits to the non-exclusive jurisdiction of courts of
England (ii) waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
jurisdiction over such party.  Nothing in this Agreement precludes either party
from bringing Proceedings in any other jurisdiction nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 
 
IN WITNESS WHEREOF, the UBS and Customer have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.
 
 

UBS AG      UBS Managed Futures (Aspect) LLC  
 
   
 
                      By:  /s/ Kristen Kelly                               
By:  /s/ Julie M. DeMatteo                                                     
Name:  Kristen Kelly
   
Name:   Julie M. DeMatteo
 
Title:    Director Exchange Traded Derivatives Compliance
   
Title:     Executive Director
  Date:        Date:  

 
 
   
 
  By:  /s/ Tami A. Jensen                            By:  /s/ Richard
Meade                                                    Title:       Director 
 
Name:   Tami A. Jensen
   
 
 
Title:     Associate Dirctor - Legal Department
   
 
  Date:        

 
                    

 
-7- 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
 
FEE SCHEDULE
 
As agreed separately between the parties.
 
 

 
-8- 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2

 
PROCEDURES FOR NOTIFYING TRADES
 
 
1.
Upon receipt of trade details from Dealer, Customer will accept or reject trade
on UBS’s Webpage.  URL and password to be advised in separate mailing.

 
2.
If procedure 1 is unavailable, trade details to be communicated via Reuters;

 
UBPB - New York time-zone, 7:30am-7pm
UBPB - Singapore time-zone, 7am-6pm
UBPB - Zurich time-zone, 8am-6pm
 
3.
If Both 1 and 2 are unavailable, trade details to be communicated via telephone;

 
+ 203 719 4066 - New York time-zone, 7:30am-7pm
+ 01 65 6836 5216 - Singapore time-zone, 7am-6pm
+ 41 1 239 5040 - Zurich time-zone, 8am-6pm
 
 

 
-9- 

--------------------------------------------------------------------------------

 

 
Attachment 1
 
1)           The Net Open Position shall be calculated by UBS in a commercially
reasonable manner by determining the sum of the following:
 
(i)           For Transactions involving only currencies considered by UBS, in
its sole discretion, to be of low to normal volatility, the aggregate of the Net
Currency Position for each currency, after making the following adjustments, to
the extent applicable and to the extent feasible at any time for UBS:
 
(I)           for each currency, UBS shall net (or aggregate, as the case may
be) the Net Currency Position for FX Transactions and the Delta Equivalent
Position for Currency Option Transactions (after giving effect to the netting
provisions of the definition of “Netted Option”) across all value dates for all
such Transactions;
(II)          for each currency, UBS shall determine the U.S. dollar equivalent
(calculated by UBS in a commercially reasonable manner) of the amount calculated
in clause (i)(l); and
(III)         UBS shall calculate the sum of the amounts determined for each
currency pursuant to clause (i)(ll).
 
(ii)           For Transactions involving at least a currency considered by UBS,
in its sole discretion, to be of medium to high volatility, the aggregate of the
Net Currency Position for each currency, after making the following adjustments,
to the extent applicable and to the extent feasible at any time for UBS:
 
(I)           for each currency, UBS shall net (or aggregate, as the case may
be) the Net Currency Position for FX Transactions and the Delta Equivalent
Position for Currency Option Transactions (after giving effect to he netting
provisions of the definition of “Netted Option”) for each value date,
(II)          for each currency, UBS shall determine the U.S. dollar equivalent
(calculated by UBS in a commercially reasonable manner) of the amount calculated
in clause (ii)(l);
(III)         UBS shall calculate the sum of the amounts determined for each
currency pursuant to clause (ii)(ll); and
(IV)         UBS shall calculate the sum of the amounts determined pursuant to
clause (ii)(lll) for all value dates.
 
2)           Exotics Net Open Position shall be calculated by summing (i) and
(ii) below:
 
(i)           On the trade date of an Exotic Option, the Exotics Net Open
Position shall be calculated by UBS in a commercially reasonable manner as
follows; UBS shall determine the U.S. dollar equivalent (determined by UBS in a
commercially reasonable manner) of the Delta Equivalent Position (after giving
effect to the netting provisions of the definition of “Netted Option”) of each
Exotic Option and summing together all such amounts.
 
(ii)          On all subsequent days, the Exotics Net Open Position shall be
calculated by UBS acting in a commercially reasonable manner, by dividing the
Risk Add-On by a percentage amount as determined by UBS in its sole discretion.
 
For the avoidance of doubt, 2(i) shall only apply on the trade date of an Exotic
Option, after trade date only 2(ii) will apply.
 
3)           Maximum notional quantity for Exotic Notional Limit purposes shall
be calculated as below, for each trade date:
 
(i)           net the notional quantities in respect of those Exotic Options
which are identical (requires same currency, expiration date, strike and barrier
strike price);
 
 
 
-10-

--------------------------------------------------------------------------------


 
 
(ii)          convert any cross-currency Exotic Option to a US dollar equivalent
(determined by UBS in a commercially reasonable manner) notional quantity based
upon the then open-market value of one of such currencies; and
 
(iii)         aggregate such notional quantities.
 
Customer acknowledges and agrees that the volatility classification for any
currency may be changed by UBS in its sole discretion at any time without prior
notice.
 
 
 

-11-

--------------------------------------------------------------------------------
